DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Taiwanese parent Application No. TW109118130, filed on 05/29/2020 was received with the present application.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mercat (French Patent Publication FR2699137A1), in view of Lacombe et al. (French Patent Publication 5,358,451A hereinafter referred to as “Lacombe”).

In regards to claim 1, Mercat teach (Figures 1-8) a bicycle rear derailleur (rear derailleur 1, which is formed of the upper retaining assembly 6 and the lower movable derailment assembly 7) configured to be mounted on a bicycle frame (lug 2 of the frame 3), comprising: a seat assembly (retaining housing 12, the retaining pin 13, and the spring case 26) that includes a first seat body (retaining housing 12), a second seat body (spring case 26), and a shaft (retaining pin 13); the shaft (retaining pin 13) being disposed through the first seat body (retaining housing 12) and the second seat body (spring case 26) so as to be mounted on the bicycle frame (lug 2 of the frame 3); the second seat body (spring case 26) being configured to connect the first seat body (retaining housing 12) with the bicycle frame (lug 2 of the frame 3); a chain guide (upper wheel 8, the lower wheel, and the connecting arm 10); and a linkage assembly (upper retaining arm 11) connecting the chain guide (upper wheel 8, the lower wheel, and the connecting arm 10) with the first seat body (retaining housing 12); wherein, the first seat body (retaining housing 12) is movable (by actuating the adjusting screw 14) towards or away from (in the directions indicated by arrows D1 and D2 in figure 4) the second seat body (spring case 26) along a central line (axis X-X') of the shaft (retaining pin 13) (see also page 2, line 61 - page 4, line 156 in the translated FR2699137A1 provided with this office action). Mercat additionally disclose (in page 2, line 61-73 of the translated FR2699137A1 provided with this office action), the bicycle rear derailleur (rear derailleur 1) being structurally similar to the bicycle rear derailleur described in French patent application No. 9202553 (which is issued/ published as the U.S. Patent 5,358,451A). Yet, Mercat does not explicitly teach the bicycle rear derailleur (rear derailleur 1) including a movable component that is connected to the first seat body (retaining housing 12) via the linkage assembly (upper retaining arm 11), or the chain guide (upper wheel 8, the lower wheel, and the connecting arm 10) being pivotably support by such a movable component.
However, the Lacombe (which has foreign priority to French Patent Application No. 9202553) teach (Figures 1-26) a bicycle rear derailleur (rear gear shift 1, which is formed of the upper retention assembly 6 and the lower mobile assembly 7) configured to be mounted on a bicycle frame (fastening hook 2 of the frame 3), comprising: a seat assembly (upper end 9 and elastic return system 60) configured to mount the bicycle rear derailleur (rear gear shift) on the bicycle frame (fastening hook 2 of the frame 3); a movable component (indexing assembly formed of the indexing device 11, the first control device 12, the second control device 13, the main casing 14, and the secondary casing 16); a linkage assembly (upper retention arm 8) connecting the movable component (indexing assembly formed of the indexing device 11, the first control device 12, the second control device 13, the main casing 14, and the secondary casing 16) with the seat assembly (upper end 9 and elastic return system 60); and a chain guide (upper return wheel 15, the connection arm 17, and the lower return wheel 18) pivotably disposed on the movable component (indexing assembly formed of the indexing device 11, the first control device 12, the second control device 13, the main casing 14, and the secondary casing 16); wherein, the movable component (indexing assembly formed of the indexing device 11, the first control device 12, the second control device 13, the main casing 14, and the secondary casing 16) facilities the relative pivoting motion of the chain guide (return wheel 15, the connection arm 17, and the lower return wheel 18), and laterally displaces said chain guide (return wheel 15, the connection arm 17, and the lower return wheel 18) along a path parallel (in the directions indicated by arrow F6 and F7 in figure 2) to a center line of the seat assembly (central axis extending through the upper end 9 and the elastic return system 60 ) (see also Col. 11, line 11 - Col. 8, line 57).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to Mercat’s bicycle rear derailleur with a movable component that is connected to the linkage assembly and that pivotally supports the chain guide, as suggested by Lacombe. Since the movable component in the bicycle rear derailleur taught by Lacombe is designed to allow the relative pivoting motion of chain guide, and also to laterally displace said chain guide in a direction parallel to the central axis of the rear wheel/ rear wheel cassette axis, configuring Mercat’s bicycle rear derailleur with such a movable component would expand the manner in which the position of the chain guide relative to rear wheel cassette can be adjusted during a bicycle gear shifting operation and/ or when the chain guide is being initially aligned with the rear wheel cassette to archive ideal bicycle performance; thereby, improving the overall functionality of the bicycle rear derailleur by providing an operator with more versatile control over the bicycle rear derailleur.

In regards to claim 2, Mercat in view of Lacombe teach all intervening claim limitations as shown above. Mercat further teach (Figures 1-8), the bicycle rear derailleur (rear derailleur 1) also comprising an adjustment component (adjusting screw 14); the first seat body (retaining housing 12) having a through hole (hollow cavity of the retaining housing 12 defined between the outer casing 23 and the inner sleeve 24) and an inner threaded portion (nut 22, which is disposed within the inner sleeve 24 of the retaining housing 12) located in the through hole (hollow cavity of the retaining housing 12 defined between the outer casing 23 and the inner sleeve 24); the shaft (retaining pin 13) partially being located in the through hole (cavity of the retaining housing 12 defined between the outer casing 23 and the inner sleeve 24); and the adjustment component (adjusting screw 14) being rotatably sleeved in the shaft (retaining pin 13); wherein, the adjustment component (adjusting screw 14) having an outer threaded portion (threaded end) that is engaged with the inner threaded portion (nut 22) of the first seat body (retaining housing 12).

In regards to claim 7, Mercat in view of Lacombe teach all intervening claim limitations as shown above. Mercat further teach (Figures 1-8), the bicycle rear derailleur (rear derailleur 1) also comprising an elastic component (torsion spring 25) with two opposite ends (retaining strand end 25a and 25b) that are respectively in contact with the first seat body (retaining housing 12) and the second seat body (spring case 26); and the elastic component (torsion spring 25) being configured to force the first seat body (retaining housing 12) to move away from the second seat body (spring case 26) (see also page 4, line 123-125 in the translated FR2699137A1 provided with this office action).

In regards to claim 13, Mercat teach (Figures 1-8) a bicycle rear derailleur (rear derailleur 1, which is formed of the upper retaining assembly 6 and the lower movable derailment assembly 7) configured to be mounted on a bicycle frame (lug 2 of the frame 3), comprising: a seat assembly (retaining housing 12, the retaining pin 13, and the spring case 26) that includes a first seat body (retaining housing 12), and a shaft (retaining pin 13) that is disposed through the first seat body (retaining housing 12) so as to be mounted on the bicycle frame (lug 2 of the frame 3); an adjustment component (the adjusting screw 14) disposed on the first seat body (retaining housing 12); the adjustment component (the adjusting screw 14) being rotatable relative to the first seat body (retaining housing 12) to move said first seat body (retaining housing 12) relative (in the directions indicated by arrows D1 and D2 in figure 4) to the shaft (retaining pin 13) along a central line (axis X-X') of the shaft (retaining pin 13); a chain guide (upper wheel 8, the lower wheel, and the connecting arm 10); and a linkage assembly (upper retaining arm 11) connecting the chain guide (upper wheel 8, the lower wheel, and the connecting arm 10) with the first seat body (retaining housing 12) (see also page 2, line 61 - page 4, line 156 in the translated FR2699137A1 provided with this office action). Mercat additionally disclose (in page 2, line 61-73 of the translated FR2699137A1 provided with this office action), the bicycle rear derailleur (rear derailleur 1) being structurally similar to the bicycle rear derailleur described in French patent application No. 9202553 (which is issued/ published as the U.S. Patent 5,358,451A). Yet, Mercat does not explicitly teach the bicycle rear derailleur (rear derailleur 1) including a movable component that is connected to the first seat body (retaining housing 12) via the linkage assembly (upper retaining arm 11), or the chain guide (upper wheel 8, the lower wheel, and the connecting arm 10) being pivotably support by such a movable component.
Nevertheless, the Lacombe (which has foreign priority to French Patent Application No. 9202553) teach (Figures 1-26) a bicycle rear derailleur (rear gear shift 1, which is formed of the upper retention assembly 6 and the lower mobile assembly 7) configured to be mounted on a bicycle frame (fastening hook 2 of the frame 3), comprising: a seat assembly (upper end 9 and elastic return system 60) configured to mount the bicycle rear derailleur (rear gear shift) on the bicycle frame (fastening hook 2 of the frame 3); a movable component (indexing assembly formed of the indexing device 11, the first control device 12, the second control device 13, the main casing 14, and the secondary casing 16); a linkage assembly (upper retention arm 8) connecting the movable component (indexing assembly formed of the indexing device 11, the first control device 12, the second control device 13, the main casing 14, and the secondary casing 16) with the seat assembly (upper end 9 and elastic return system 60); and a chain guide (upper return wheel 15, the connection arm 17, and the lower return wheel 18) pivotably disposed on the movable component (indexing assembly formed of the indexing device 11, the first control device 12, the second control device 13, the main casing 14, and the secondary casing 16); wherein, the movable component (indexing assembly formed of the indexing device 11, the first control device 12, the second control device 13, the main casing 14, and the secondary casing 16) facilities the relative pivoting motion of the chain guide (return wheel 15, the connection arm 17, and the lower return wheel 18), and laterally displaces said chain guide (return wheel 15, the connection arm 17, and the lower return wheel 18) along a path parallel (in the directions indicated by arrow F6 and F7 in figure 2) to a center line of the seat assembly (central axis extending through the upper end 9 and the elastic return system 60 ) (see also Col. 11, line 11 - Col. 8, line 57).
Consequently, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to use the suggestions by Lacombe reference in order to provide Mercat’s bicycle rear derailleur with a movable component that is connected to the linkage assembly and that pivotally supports the chain guide. Such a modification would be advantageous for the reason set forth above in the claim 1 rejection statement.

In regards to claim 15, Mercat tach (Figures 1-8) a bicycle rear derailleur (rear derailleur 1, which is formed of the upper retaining assembly 6 and the lower movable derailment assembly 7) configured to be mounted on a bicycle frame (lug 2 of the frame 3), comprising: a seat assembly (retaining housing 12, the retaining pin 13, and the spring case 26) that includes a first seat body (retaining housing 12), and a shaft (retaining pin 13) that is disposed through the first seat body (retaining housing 12) so as to be mounted on the bicycle frame (lug 2 of the frame 3); an adjustment component (the adjusting screw 14) disposed on the first seat body (retaining housing 12); the adjustment component (the adjusting screw 14) being rotatable relative to the first seat body (retaining housing 12) to move said first seat body (retaining housing 12) towards or away from (in the directions indicated by arrows D1 and D2 in figure 4) the bicycle frame (lug 2 of the frame) along a central line (axis X-X') of the shaft (retaining pin 13); a chain guide (upper wheel 8, the lower wheel, and the connecting arm 10); and a linkage assembly (upper retaining arm 11) connecting the chain guide (upper wheel 8, the lower wheel, and the connecting arm 10) with the first seat body (retaining housing 12) (see also page 2, line 61 - page 4, line 156 in the translated FR2699137A1 provided with this office action). Mercat additionally disclose (in page 2, line 61-73 of the translated FR2699137A1 provided with this office action), the bicycle rear derailleur (rear derailleur 1) being structurally similar to the bicycle rear derailleur described in French patent application No. 9202553 (which is issued/ published as the U.S. Patent 5,358,451A). Yet, Mercat does not explicitly teach the bicycle rear derailleur (rear derailleur 1) including a movable component that is connected to the first seat body (retaining housing 12) via the linkage assembly (upper retaining arm 11), or the chain guide (upper wheel 8, the lower wheel, and the connecting arm 10) being pivotably support by such a movable component.
Whereas, the Lacombe (which has foreign priority to French Patent Application No. 9202553) teach (Figures 1-26) a bicycle rear derailleur (rear gear shift 1, which is formed of the upper retention assembly 6 and the lower mobile assembly 7) configured to be mounted on a bicycle frame (fastening hook 2 of the frame 3), comprising: a seat assembly (upper end 9 and elastic return system 60) configured to mount the bicycle rear derailleur (rear gear shift) on the bicycle frame (fastening hook 2 of the frame 3); a movable component (indexing assembly formed of the indexing device 11, the first control device 12, the second control device 13, the main casing 14, and the secondary casing 16); a linkage assembly (upper retention arm 8) connecting the movable component (indexing assembly formed of the indexing device 11, the first control device 12, the second control device 13, the main casing 14, and the secondary casing 16) with the seat assembly (upper end 9 and elastic return system 60); and a chain guide (upper return wheel 15, the connection arm 17, and the lower return wheel 18) pivotably disposed on the movable component (indexing assembly formed of the indexing device 11, the first control device 12, the second control device 13, the main casing 14, and the secondary casing 16); wherein, the movable component (indexing assembly formed of the indexing device 11, the first control device 12, the second control device 13, the main casing 14, and the secondary casing 16) facilities the relative pivoting motion of the chain guide (return wheel 15, the connection arm 17, and the lower return wheel 18), and laterally displaces said chain guide (return wheel 15, the connection arm 17, and the lower return wheel 18) along a path parallel (in the directions indicated by arrow F6 and F7 in figure 2) to a center line of the seat assembly (central axis extending through the upper end 9 and the elastic return system 60 ) (see also Col. 11, line 11 - Col. 8, line 57).
Subsequently, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to use the suggestions by Lacombe reference in order to provide Mercat’s bicycle rear derailleur with a movable component that is connected to the linkage assembly and that pivotally supports the chain guide. Such a modification would be operatively and/ or functionally beneficial for the reason set forth above in the claim 1 rejection statement.

In regards to claims 12, 14, and 16, Mercat in view of Lacombe teach all intervening claim limitations as shown above. That is, the bicycle rear derailleur taught by Mercat can be modified using the suggestions Lacombe in order to provide an improved bicycle rear derailleur comprising a movable component that is connected to a first body of a seat assembly via a linkage assembly, and that pivotably supports a chain guide. Mercat further teach (Figures 1-8), the linkage assembly (upper retaining arm 11) and the chain guide (upper wheel 8, the lower wheel, and the connecting arm 10), both moving along (in the directions indicated by arrows F1 and F2 in figure 2) a path parallel to the central line (axis X-X') of the shaft (retaining pin 13), when the first seat body (retaining housing 12) is moved relative to said shaft (retaining pin 13) along (in the directions indicated by arrows D1 and D2 in figure 4) said central line (axis X-X').
Thus, when Mercat’s bicycle rear derailleur is altered in view of Lacombe in the manner detailed above, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention that the movable component in the resulting modified bicycle rear derailleur, which is located between the linkage assembly and the chain guide, would displace in a path parallel to the central line of shaft during the movement of the first seat body along or relative to the shaft. Configuring the bicycle rear derailleur proposes by Mercat with the movable component disclosed by Lacombe would optimize the overall performance and/ or functionally of the bicycle rear derailleur as explained in the claim 1 rejection statement above.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mercat in view of Lacombe as applied to claims 1-2 above, and further in view of Ueda et al. (U.S. PGPUB 2019/0016411A1 hereinafter referred to as “Ueda”).

In regards to claims 5-6, Mercat in view of Lacombe teach all intervening claim limitations as shown above. Yet, Mercat fail to disclose, the second seat body (spring case 26) having a contact portion configured to be in contact with the bicycle frame (lug 2 of the frame 3), the first seat body (retaining housing 12) having an adjustment part that is in contact with the contact portion of the second seat body (spring case 26) so as to limit a pivoting movement of the first seat body (retaining housing 12) along a direction, or the adjustment part of the first seat body (retaining housing 12) having a screw hole and a screw that is screwed into the screw hole so as to engage the contact portion of the of the second seat body (spring case 26).
On the contrary, Ueda teach (Figures 1-8) a bicycle rear derailleur (bicycle rear derailleur 12) configured to be mounted on a bicycle frame (frame 10), comprising: a seat assembly (base member 14, the fastening member 16, the adjusting member 18, and the intermediate member 20) including a first seat body (base member 14), a second seat body (intermediate member 20), and a shaft (fastening member 16) disposed through the first seat body (base member 14) and the second seat body (intermediate member 20) so as to be mounted on the bicycle frame (frame 10); the second seat body (intermediate member 20) being configured to connect the first seat body (base member 14) with the bicycle frame (frame 10); a movable component (movable member 26); a linkage assembly (links 22 and 24) connecting the movable component (movable member 26) with the first seat body (base member 14); a chain guide (chain guide 28) pivotably disposed on the movable component (movable member 26); the second seat body (intermediate member 20) having a contact portion (contact portion 20A with the first contact portion 20B and the second contact portion 20C) configured to be in contact with the bicycle frame (frame 10); the first seat body (base member 14) having an adjustment part (adjusting member 18 and adjusting tab 48) that is in contact with the contact portion (contact portion 20A) so as to limit a pivoting movement of the first seat body (base member 14) along a direction; the adjustment part (adjusting member 18 and adjusting tab 48) having a screw hole (adjusting member opening 48C of the adjusting tab 48) a screw (adjusting member 18) that is screwed into said screw hole (adjusting member opening 48C of the adjusting tab 48); wherein, the screw (adjusting member 18) has an end (distal end of the threaded shaft portion 18A) that is in contact with the contact portion (contact portion 20A) (see also paragraphs 0039-0057).
Resultingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to respectively provide the first seat body and the second seat body of the bicycle rear derailleur taught by Mercat in view of Lacombe, with an adjustment part (that includes a screw that is threadedly instead through a screw hole) and a contact operation in the manner disclosed by Ueda; where the screw of the adjustment part is configured to engage the contact portion that abuts the bicycle frame, so as to adjust/ set the relative pivot position of the first seat body about the shaft and to prevent the pivotal movement of the first seat body about the shaft in at least one direction. Modifying the bicycle rear derailleur taught by Mercat in such a manner (i.e. by configuring the first seat body with an adjustment part, and by configuring the second seat body with a contact portion) would allow an operator to manually adjust the relative position/ orientation of the chain guide in the bicycle rear derailleur with respect to the rear cassette of the bicycle. In other words, the adjustment versatility provided by an adjustment part and a contact portion would allow an operator to better orient the bicycle rear derailleur so as to archive optimal performance. 

Allowable Subject Matter

Claims 3-4 and 8-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the following reasons:
With respect to claim 3, Mercat in view of Lacombe teach all intervening claim limitations as shown above. Mercat further teach (Figures 1-8), the bicycle rear derailleur (rear derailleur 1) comprising a ring (sealing sleeve) that is sleeved on the shaft (retaining pin 13), and the shaft (retaining pin 13) having a flange (collar 19). However, Mercat does not explicitly disclosed or suggest, the adjustment component (adjusting screw 14) having a recess that accommodates the flange of the shaft, an annular inner surface forming said recess and a protrusion that protrudes from said annular inner surface, or the ring being located between the flange of the shaft and the protrusion of the adjustment component. Furthermore, all other prior art of record (to include Lacombe), either individually or in combination, additionally fail to propose the structural arrangement of the bicycle rear derailleur recited within claim 3 limitations; specially when said limitations are considered collectively with the intervening limitations in patent claims 1-2, and when said limitations are also viewed in light of applicant’s specification.  

Claim 4 depends from claim 3. Subsequently, claim 4 also include the allowable subject matter in parent claim 3.

With respect to claim 8, Mercat in view of Lacombe teach all intervening claim limitations as shown above. Mercat further teach (Figures 1-8), the through hole (hollow cavity of the retaining housing 12 defined between the outer casing 23 and the inner sleeve 24) having a first wide portion (portion of the hollow cavity of the retaining housing 12 that is located on the left-side of the transverse wall 35), a narrow portion (transverse wall 35), and a second wide portion (portion of the hollow cavity of the retaining housing 12 that is located on the right-side of the transverse wall 35); the narrow portion being located between and connected to the first wide portion and the second wide portion; the first wide portion being located closer to the second seat body (spring case 26) than the second wide portion; the adjustment component (adjusting screw) being located in the second wide portion; the second seat body (spring case 26) having an accommodation hole (hollow cavity of the srpign case 26 defined by the cylindrical housing 27/ cylindrical wall 31) that is connected to the first wide portion; wherein, different portions of the shaft (retaining pin 13) are respectively located at the first wide portion, the narrow portion, the second wide portion, and the accommodation hole, while different portions of the elastic component (torsion spring 25) are respectively located at the first wide portion and the accommodation hole. Yet, Mercat fail to teach, the inner threaded portion (nut 22) of the first seat body (retaining housing 12) being located in the second wide portion (portion of the hollow cavity of the retaining housing 12 that is located on the right-side of the transverse wall 35). In fact, the inner threaded portion of the first seat body in Mercat’s bicycle rear derailleur is clearly located within the first wide portion. Furthermore, Lacombe also fail to cure the deficiencies Mercat. In addition, all other cited prior art references, either individually or in combination, does not disclosed to render obvious the specific structural configuration described collectively within parent claims 1-2 and claim 8. Therefore, claim 8 limitations appears to include allowable subject matter over the prior art of record; specially when said limitations are viewed in light of applicant’s specification. 

With respect to claim 9, Mercat in view of Lacombe teach all intervening claim limitations as shown above. Yet, Mercat fail to teach the bicycle rear derailleur (rear derailleur 1) comprising a clip fixed on the shaft (retaining pin 13) and located at a side of the second seat body (spring case 26) that is positioned away from the first seat body (retaining housing 12). Additionally, one of ordinary skill in the art would not have any logical rational/ motivation to configure a clip within Mercat’s bicycle rear derailleur in the precise manner recited by claim 9 limitations; specifically because, such a modification would not yield any structural, functional, and/ or performance benefits or improvements. Accordingly, claim 9 limitations appears to contain allowable subject matter over cited prior art disclosures; specially when said limitations are viewed in light of applicant’s specification.   

With respect to claim 10, Mercat in view of Lacombe teach all intervening claim limitations as shown above. Mercat further teach (Figures 1-8), the first seat body having an outer surface, the through hole being formed at the outer surface, and the shaft having an insertion hole. However, Mercat fail to teach, the adjustment component having an opening so that the insertion hole of the shaft is exposed from said opening and the through hole of the first seat body. Moreover, all other cited prior art references, either individually or in combination, does not disclosed nor render obvious the specific structural configuration described collectively within parent claims 1-2 and claim 10. Thus, claim 10 limitations appears to include allowable subject matter over the prior art of record; specially when said limitations are considered in light of applicant’s specification. 

With respect to claim 11, Mercat in view of Lacombe teach all intervening claim limitations as shown above. Mercat further teach (Figures 1-8), the first seat body having an outer surface, the through hole being formed at the outer surface, and the shaft having an insertion hole with a mount portion and an extension portion. Yet, Mercat fail to suggest, a resistance applying component having a pillar portion that is inserted into the through hole in the shaft and a flange portion that radially protrudes from said pillar portion, the adjustment component having an opening connected to the through hole, the mount portion of the insertion hole being located between/ connected to an opening in the adjustment component, a pillar portion of a resistance applying component also being inserted into an opening in the adjustment component and the mount portion of the insertion hole, and a flange portion of a resistance applying component being in contact with the outer surface of the first seat body. In fact, the bicycle rear derailleur taught by Mercat does not include a resistance applying component. Nevertheless, Chiang et al. (U.S. PGPUB 2020/0255090A1) does propose a bicycle rear derailleur comprising a resistance applying component disposed within a through hole of a first seat body and an insertion hole of a shaft. However, Chiang et al. fail to disclose said bicycle rear derailleur also having an adjustment component with the specific features described within parent claims 1-2 and claim 11, or a resistance applying component and an adjustment component arranged within the bicycle rear derailleur in the precise manner recited within claim 11. Resultingly, claim 11 limitations appears to include allowable subject matter over the cited prior art references; specially when said limitations are viewed in light of applicant’s specification.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                                /MICHAEL R MANSEN/                                                                        Supervisory Patent Examiner, Art Unit 3654